Citation Nr: 1809664	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1963 to June 1967, including a year where he served as a fuel systems mechanic in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In May 2013, the Veteran filed a notice of disagreement (NOD).  In May 2014m a  statement of the case (SOC) addressing both bilateral hearing loss and bilateral  tinnitus was issued in May 2014,; later in  May 2014, the Veteran filed a substantive appeal as to both claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

The Board's decision addressing the claim for service connection for bilateral tinnitus is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.  

3.  The Veteran currently has bilateral tinnitus and are the record includes his competent, credible and probative lay assertions that he began to experience symptoms of tinnitus in service  (coincident with noise exposure), and that such symptoms have recurred to the present. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's fully favorable decisions on the claim for service connection for bilateral tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible and probative evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for bilateral tinnitus is warranted.

With respect to the matter of current disability, the November 2012 VA audiology examination report documents the Veteran's report that he experienced recurrent tinnitus, and the Veteran similarly reported that he experiences current bilateral tinnitus during his 2017 Board hearing.  This evidence establishes a current tinnitus disability. 
 
With respect the in-service injury or disease requirement, while  in the Air Force, the Veteran worked on Larson Air Force Base and Fairchild Air Force Base in Washington State before being deployed to Vietnam.  There, he worked as a fuel systems mechanic on F4 phantom jets, where he asserts that he first  experienced diminished hearing  and ringing in his ears.  Given the Veteran's in-service activities, his assertions of experiencing significant in-service noise, appear consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are  also considered credible.  Notably, VA has acknowledged the Veteran's likely in-service noise exposure-which may have resulted in some acoustic trauma.   

Regarding the third criterion of whether there exists a medical nexus between current tinnitus and service, the Board notes that there is only one medical opinion to address this point of record.  In the November 2012 VA examiner report, the recorded history was that Veteran conveyed to the examiner that his tinnitus had been present for 20 years, maybe more, and most noticeable 30 years after service.  Thus, the examiner .opined that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss, and was less likely than not caused by or the result of military noise exposure because the Veteran did not report when his tinnitus onset and stated that it was most noticeable approximately 30 years after his military tour.

However, the November 2012 opinion appears to have been based consideration of less than entirely accurate facts. During his Board hearing, the Veteran stressed that he  did, in fact ,experience tinnitus in service (coincident with noise exposure therein), and that the ringing in his ears  has been chronic and consistent ever since he worked on the planes in Vietnam.  He clarified that what he told the prior examiner his tinnitus had become more pronounced, noticeable and persistent over the last 20 to 30 years.  He acknowledged that he did not seek treatment during service (noting that he did not want to belabor the point therein),  and his  representative offered that he was in such a rush to get out that he did not belabor the issue of hearing or ringing in his ears at his separation.  Again, the Board has no reason to question the veracity of the Veteran's assertions in this regard.  The Board notes that as a medical opinion can be no better than the facts alleged by the Veteran n, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
As such, there is no persuasive etiology opinion of record. 

Nonetheless, the Board notes that lay evidence may serve as a basis to establish the tinnitus claim.   See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997). Tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, and the evidence currently of record, the Board finds that the Veteran has provided competent and credible, and hence, probative lay evidence that he first experienced  tinnitus during service,--coincident with significant in service-noise exposure (and possible associated acoustic trauma)-and, that at he has as had continuous symptoms of tinnitus since his discharge from active duty service,  See Id; see also §38 C.F.R. § 3.303 ; Fountain, supra., 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and resolving any reasonable doubt ion certain elements of the claim in the Veteran's favor,  the Board concludes that the criteria for service connection for bilateral tinnitus are met.  


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for  bilateral hearing loss, prior to appellate consideration, is warranted.

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

On  November 2012 VA examination, audiometric testing revealed pure tone thresholds, in decibels, as follow:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
5
15
15
20
100
LEFT
20
10
10
30
55
96

This evidence establishes left ear hearing loss  to an extent recognized as a disability for VA purposes,  but not a right ear hearing loss disability (as defined by 38 C.F.R. § 3.385 .. Moreover, the medical etiology opinion provided by the examiner does not reflect full consideration of the Veteran's documented medical history and assertions.
  
Notably, during his April 2017 Board  hearing, the Veteran asserted that his bilateral hearing loss had gotten worse since the November 2012 audiology examination.  Considering  the Veteran's claim that his hearing has gotten worse in the interceding five years, along with the etiology previously obtained, the Board finds further examination, with appropriate testing and medical opinion, would be helfpful in resolving the hearing loss claim.  
Hence, the AOJ should arrange for the Veteran to undergo VA audiology examination, with appropriate testing, by an audiologist or appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Danville VA Medical Center (VAMC) and the Chicago VAMC, and that records from these facilities through May 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Danville VAMC, Chicago VAMC, and any associated facility(ies) all pertinent, outstanding VA treatment records of the Veteran dated since May 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. §5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Danville VAMC and Chicago VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative  a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an adutiologist or appropriate physician.  
 
The contents of the entire, electronic claims file (in VBMS and Legacy Content Manager (Virtual VA)),  to include a complete copy of this REMAND), must be made available to the designated physician and the report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies, including a pure tone audiometry test and a speech recognition test (Maryland CNC test), should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the audiologist or physician should clearly indicate whether the Veteran has hearing loss disability to an extent recognized as a disability for VA purposes

If so, for each such disability, the audiologist or should provide an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to specifically include likely in-service  noise exposure.  

In addressing the above, the audiologist or physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuityof gradually worsening symptoms of diminished hearing  since service.

Notably, the absence of documented evidence of associated symptoms shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the audiologist or physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating the requested opinion.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with completely, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Legacy Content Manager (Virtual VA) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


